Exhibit 10

 

Exhibit 10.                                          Material Contracts

 

The Amendment to Employment Agreement, dated March 31, 2003, between The Rouse
Company (“the Company”) and Anthony W. Deering, the Company’s Chief Executive
Officer, is attached.  This agreement amends the Employment Agreement dated
September 24, 1998.

 

--------------------------------------------------------------------------------


 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”) is entered into the
31st day of March, 2003 by and between THE ROUSE COMPANY (the “Company”) and
ANTHONY W. DEERING (the “Executive”) for the purpose of amending that certain
Employment Agreement entered into between the Company and the Executive the 24th
day of September, 1998 (the “Effective Date”) as amended by instrument dated
July 12, 1999 (collectively, the “Prior Agreement”).

 


EXPLANATORY STATEMENT

 

The Executive is currently employed by the Company and serves as the Company’s
Chief Executive Officer.   The Prior Agreement provided for the continued
employment of the Executive by the Company until the Executive reaches age 60. 
The Company, recognizing the unique skills and abilities of the Executive,
wishes to ensure that the Executive will continue to be employed by the Company
until the Executive reaches age 63.  The Executive desires to continue in the
employment of the Company as Chief Executive Officer until age 63.  Accordingly,
the parties desire to amend the Prior Agreement pursuant to this Amendment in
order, among other things, to extend the term of the Prior Agreement as
hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                       Section 1.2 of the Prior Agreement
(Term) is amended and restated in its entirety as follows (deleted language in
brackets; new language underlined):

 

“1.2.  Term.  The Executive’s employment under this Agreement shall commence on
the Effective Date and shall terminate on January 31, [2005] 2008, unless
earlier terminated as provided in Section 4 below (the ‘Term’).”

 

2.                                       As set forth in Section 2.3 (a) of the
Prior Agreement and pursuant to the resolutions adopted by the Board at its
meeting on September 24, 1998, the Company granted Executive a stock grant of
109,850 shares of The Company’s Common Stock pursuant to The Company’s 1997
Stock Incentive Plan.  The terms, conditions and restrictions with regard to
such stock grant are evidenced by a letter agreement between the Company and the
Executive in the form of Exhibit B attached to the Prior Agreement.  Such terms
and conditions applicable to the 109,850 stock grant hereby are amended pursuant
to letter agreement in the form of Exhibit B-1 attached hereto (removing
restrictions applicable to the stock grant) which Exhibit B-1 is incorporated
herein by reference and its terms, conditions and notifications shall be
considered a part of this Amendment.

 

The Executive has elected to be taxed in accordance with the provisions of
Section 83(b) of the Internal Revenue Code of 1986 (the “Code”) with regard to
said stock grant, and pursuant to the Prior Agreement the Executive received a
cash payment (the “Gross-Up Payment”) on or before December 31, 1998, in the
amount of $2,643,713 to pay all state and federal income taxes payable by
Executive with respect to the stock grant, including any tax payable with regard
to the Gross-Up Payment.

 

2

--------------------------------------------------------------------------------


 

As set forth in the Prior Agreement, in the event that, prior to January 31,
2005, the Executive’s employment is terminated for Cause pursuant to Section 4.2
thereof or the Executive effects a Voluntary Termination of his employment under
Section 4.4 thereof, then the Executive shall be obligated to repay to the
Company the entire amount of the Gross-Up Payment, such payment to be made in
its entirety within thirty (30) days of the date of termination, and if the
Executive is required to repay the amount of the Gross-Up Payment, the Company
shall have the right to set off such amount against any payments due by the
Company to the Executive.

 

3.                                       In consideration of the execution of
this Amendment and extension of the Term as provided herein, pursuant to
resolutions adopted by the Company’s Board of Directors at its meeting on
February 20, 2003, on or about the regularly scheduled meeting of the Board of
Directors next following each of January 31, 2005, January 31, 2006 and January
31, 2007, the Company shall make an unrestricted stock grant to the Executive
(each such grant herein referred to as the “Unrestricted Stock Grant”) each in
the amount of 35,000 shares of the Company’s Common Stock pursuant to the
Company’s 1999 Stock Incentive Plan or such other stock incentive plan as may be
designated by the Company, provided in each instance that as of the applicable
grant date the Executive’s employment as Chief Executive Officer of the Company
has not been terminated for Cause pursuant to Section 4.2 of the Prior
Agreement, as amended hereby, and that the Executive has not effected a
Voluntary Termination of his employment as Chief Executive Officer of the
Company under Section 4.4 of the Prior Agreement, as amended hereby.  In the
event the Prior Agreement, as amended hereby, is terminated pursuant to the
provisions of Section 4.1 or Section 4.3 thereof, then upon such termination the
Executive shall be entitled to all Unrestricted Stock Grants to the extent not
made to the Executive prior to such termination.  The Executive shall not
receive any Gross-Up Payment with respect to any of the Unrestricted Stock
Grants.

 

4.                                       Paragraphs a and b of Section 2.4 of
the Prior Agreement (Retirement Supplement) are amended and restated in their
entirety as follows (deleted language in brackets; new language underlined):

 

“a.   Retirement at 62 or thereafter.  If the Executive fulfills all the terms
and conditions of this Agreement and the Executive retires from the Company at
age 62 or thereafter (and such retirement at age 62 or thereafter shall not in
itself be deemed to be a breach of this Agreement) then the Executive’s combined
annual benefit under The Rouse Company Pension Plan and the Supplemental Benefit
Retirement Plan shall be increased to an amount not less than fifty-five percent
(55%) of his Cash Compensation (as defined in The Rouse Company Pension Plan and
to include salary and bonus only) with annual ‘updates’ as of December 31 of
each year so that ‘past service’ benefits are calculated with reference to the
Executive’s highest average annual qualifying compensation for any three
consecutive years of service during the five-year period ending on December 31
of the calendar year prior to retirement.”

 

“b.  Retirement Before Age 62.  If (i) the Executive is not then in default
under this Agreement and this Agreement is terminated pursuant to the provisions
of Section 4.1 or Section 4.3 hereof, [(ii) the Executive retires upon the
expiration of this Agreement,] or [(iii)] (ii) the Executive retires after age
60 but before age 62 under circumstances that would constitute a “Voluntary
Termination” under Section 4.4, then the Executive’s combined annual benefit (at
age 62) under The Rouse Company Pension Plan and the Supplemental Retirement
Benefit Plan shall be increased to an amount not less than fifty-five percent
(55%) of the Executive’s Cash Compensation (as defined in The Rouse Company
Pension Plan and to include salary and bonus only) with annual ‘updates’ as of
December 31 of each year so that ‘past service’ benefits are calculated with
reference to the

 

3

--------------------------------------------------------------------------------


 

Executive’s highest average annual qualifying compensation for any three
consecutive years of service during the five-year period ending on December 31
of the calendar year prior to retirement.”

 

5.                                       The second sentence of Section 3.1(a)
of the Prior Agreement (Non-Compete) is amended and restated in its entirety as
follows (deleted language in brackets; new language underlined):

 

“As used herein, ‘Restricted Period’ shall mean the period commencing on the
Effective Date and ending on the earlier of (i) the third anniversary of the
Executive’s termination of employment or (ii) January 31, [2006] 2009.”

 

6.                                       The last paragraph of Section 4.1 of
the Prior Agreement (Termination Upon Death or Disability) is amended and
restated in its entirety as follows (new language underlined):

 

“The amounts set forth above are in addition to and shall not reduce any other
benefits to which the Executive or his estate my be entitled (such as the stock
grant, all Unrestricted Stock Grants and the stock options.)”

 

7.                                       Clauses (f) and (j) of Section 4.3 of
the Prior Agreement (Termination Without Cause or For Good Reason) are amended
and restated in their entirety as follows (deleted language in brackets; new
language underlined):

 

“(f)                    continuation until the Executive attains age [60] 63, of
the health and welfare benefits of the Executive and any long-term disability
insurance generally provided to senior executives of the Company (as provided
for by Section 2.5 of this Agreement) (or the Company shall provide the economic
equivalent thereof); provided, however if the Executive obtains new employment
and such employment makes the Executive eligible for health and welfare or
long-term disability benefits which are equal to or greater in scope than the
benefits then being offered by the Company, then the Company shall no longer be
required to provide such benefits to the Executive;”

 

“(j)                     all outstanding options and restricted shares granted
to the Executive to purchase Common Shares under the Incentive Plans or under
any other option or equity incentive plan shall, to the extent not vested in
accordance with the terms of the applicable agreement, become immediately fully
vested and, in the case of options, shall remain exercisable until the end of
the original term of such option without regard to the Executive’s termination
of employment; and the Executive shall be entitled to all Unrestricted Stock
Grants to the extent not made to the Executive prior to termination of this
Agreement pursuant to this Section 4.3;”

 

4

--------------------------------------------------------------------------------


 

8.                                       The Prior Agreement is amended to
include a new Section 14 to read as follows:

 

“14.  Lending Restrictions; Severability.  Notwithstanding anything contained in
Sections 4.3, 4.7 or elsewhere in this Agreement to the contrary, any provision
of this Agreement which would constitute a loan or extension of credit to the
Executive, or the forgiveness (or agreement to forgive) by the Company of any
loan or extension of credit previously made to the Executive, which is
prohibited by or in violation of any applicable law, rule or regulation
(collectively the “Lending Restrictions” and including without limitation the
Sarbanes-Oxley Act of 2002, rules and regulations of the Securities and Exchange
Commission and rules of the New York Stock Exchange) shall be of no force and
effect and shall deemed to be deleted from this Agreement, it being the
intention of the parties that this Agreement shall be in compliance with the
Lending Restrictions in all respects.  If any portion of any term or provision
of this Agreement, or the application thereof to any person or circumstances
shall, to any extent, be invalid or unenforceable, by virtue of the Lending
Restrictions or otherwise, the remainder of this Agreement, or the application
of such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.”

 

9.          Except as set forth in this Amendment, the Prior Agreement shall
remain in full force and effect in accordance with its terms.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective for all
purposes as of the date first above written.

 

 

 

THE ROUSE COMPANY

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Rohit M. Desai

 

 

Title:

Chair of the Compensation

 

 

 

Committee of the Board of

 

 

 

Directors

 

 

 

 

 

 

 

 

 

 

ANTHONY W. DEERING

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

March 31, 2003

 

Mr. Anthony W. Deering
The Rouse Company
10275 Little Patuxent Parkway
Columbia, MD  21044

 

Dear Mr. Deering:

 

On September 24, 1998, the Board of Directors of the Company granted you a stock
bonus under the 1997 Stock Incentive Plan for 109,850 shares of the Company’s
Common Stock (the “1998 Bonus Shares”).  This stock bonus was granted to you in
connection with your execution of an Employment Agreement dated September 24,
1998 (the “Original Employment Agreement”).

 

As set forth in that certain letter agreement between the Company and you dated
October 19, 1998, the 1998 Bonus Shares were granted under the restriction that
you may not sell, assign, transfer, pledge, hypothecate, encumber or otherwise
dispose of the 1998 Bonus Shares until January 31, 2005, subject to certain
exceptions.  The 1998 Bonus Shares also were subject to forfeiture without
payment if the Original Employment Agreement were terminated pursuant to Section
4.2 or 4.4 thereof.   The above-referenced restriction and forfeiture provision
are collectively referred to herein as the “Restriction”.

 

In consideration of your execution of an Amendment to Employment Agreement of
even date herewith, the Restriction shall terminate effective upon your
execution of this letter.

 

To acknowledge your agreement with the foregoing, please sign and date the
original of this letter and return it to Gordon H. Glenn.  In addition, please
return the original certificate for the 1998 Bonus Shares to Mr. Glenn in order
that the Company may issue you a new certificate without the Restriction.

 

 

 

Sincerely yours,

 

 

 

 

 

 

 

THE ROUSE COMPANY

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Rohit M. Desai

 

 

 

Chair of the Compensation

 

 

 

Committee of the Board of

 

 

 

Directors

 

 

 

 

Agreed:

 

 

 

 

 

 

 

 

 

 

 

Anthony W. Deering

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

6

--------------------------------------------------------------------------------